Exhibit 10.1

 

SECOND AMENDMENT TO
CASCADE NATURAL GAS CORPORATION
1998 STOCK INCENTIVE PLAN

This Second Amendment to the 1998 Stock Incentive Plan (“Second Amendment”) is
dated February 17, 2006, and amends that certain 1998 Stock Incentive Plan (the
“Plan”) of Cascade Natural Gas Corporation (the “Corporation”). Capitalized
terms not otherwise defined in this Second Amendment shall have the meanings set
forth in the Plan.

AMENDMENTS

Pursuant to its authority under Article 10 of the Plan, the Board of Directors
of the Corporation hereby amends the Plan as follows:

1.      Purpose.   Section 1.2 of the Plan is amended in its entirety to read as
follows:

“1.2   Purpose.   The purpose of the Plan is to promote and advance the
interests of shareholders by enabling Corporation to attract, retain, and reward
key employees and directors of Corporation and its subsidiaries. It is also
intended to strengthen the mutuality of interests between Corporation’s
shareholders and its employees and directors. The Plan is designed to serve
these purposes by offering stock options and other equity-based incentive
awards, thereby providing a proprietary interest in pursuing the long-term
growth, profitability, and financial success of Corporation and increasing
shareholder value.”

2.      Definition of Participant.   The definition of “Participant” in
Section 2.1 of the Plan is amended in its entirety to read as follows:

“Participant” means an employee or director of Corporation or a Subsidiary, who
is granted an Award under the Plan.”

3.      Eligibility.   Article 5 of the Plan is amended in its entirety to read
as follows:

“ARTICLE 5
ELIGIBILITY

Officers, other key employees, and directors of Corporation and its Subsidiaries
(including employees who may also be directors of Corporation or a Subsidiary)
who, in the Committee’s judgment, are or will be contributors to the long-term
success of Corporation will be eligible to receive Awards under the Plan.”

4.      Types of Awards.   Section 6.1 of the Plan is amended in its entirety to
read as follows:

“ARTICLE 6
AWARDS

6.1   Types of Awards.   The types of Awards that may be granted under the Plan
are:

(a)    Options governed by Exhibit A of the Plan;

(b)    Stock Appreciation Rights governed by Exhibit B of the Plan;

(c)    Restricted Awards governed by Exhibit C of the Plan;

(d)    Performance Awards governed by Exhibit D of the Plan;

(e)    Other Stock-Based Awards or combination awards governed by Exhibit E of
the Plan; and

(f)     Stock awards to directors under the Director Stock Award Plan (as
amended from time to time) set forth in Exhibit F of the Plan; provided,
however, that such Awards to directors shall not be subject to the provisions of
Sections 6.2 through 6.8 of this Plan, and such Awards to directors shall be

 

1

--------------------------------------------------------------------------------


 

governed by the provisions of the Director Stock Award Plan set forth in
Exhibit F which shall take precedence over any conflicting provisions of this
Plan.

In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.”

5.      Exhibit F.   The 2000 Directors Stock Award Plan (as awarded) is
incorporated as Exhibit F of the Plan.

6.      Approvals.   This Second Amendment was duly approved by the Board of
Directors of the Corporation on November 14, 2005, and was approved by the
Shareholders of the Corporation on February 17, 2006.

7.      Other Provisions.   Except as expressly amended by this Amendment, the
Plan shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------

 